UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MICHAEL JOHNSON,

       Plaintiff,
                                         MEMORANDUM & ORDER
-against-
                                         16-CV-6426(KAM)(VMS)
THE CITY OF NEW YORK, DANIEL A.
NIGRO, MICHAEL GALA, MICHAEL
CURNEEN, JAKE LAMONDA, AND JOHN JOE
OR JANE DOE,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff Michael Johnson (“plaintiff”) commenced this

action in November 2016 alleging violations of his

constitutional and civil rights in connection with alleged

workplace retaliation and disclosure of protected personal

information, which resulted in derogatory media articles about

plaintiff.   On March 31, 2018, the court granted in part and

denied in part motions to dismiss by defendants City of New

York, Commissioner Daniel A. Nigro, Michael Gala, Michael

Curneen (“Curneen”), and James Lemonda (“Lemonda”).   See Johnson

v. City of New York, No. 16-CV-6426(KAM)(VMS), 2018 WL 1597393,

at *1 (E.D.N.Y. Mar. 31, 2018) (“Motion to Dismiss Order”).     The

court also granted plaintiff leave to replead certain claims,

id. at *25, and plaintiff did so.   (See Second Amended

Complaint, ECF No. 87.)
            On May 12, 2018, plaintiff commenced a separate action

in this district (the “Second Action”), which was assigned case

number 18-CV-2842, and which is based on substantially the same

occurrences as the instant action, against Paul Mannix

(“Mannix”), Joseph Kearney (“Kearney”), and James McCarthy

(“McCarthy”).     (See Second Action Complaint, ECF/Second Action

No. 1.) 1

            Presently before the court is plaintiff’s motion to

file a third amended complaint in this action, 16-CV-6426,

naming Mannix, Kearney, and McCarthy as defendants.            (“Motion to

Amend,” ECF No. 108.)      In support of his motion, plaintiff has

submitted a memorandum of law (“Pl. Mem.,” ECF No. 109), which

attaches various exhibits, including plaintiff’s proposed third

amended complaint.      (“Proposed TAC,” ECF No. 109-1.)        Plaintiff

has also submitted a reply memorandum.          (ECF No. 110.)

Defendants Mannix and Kearney oppose the motion, and have

submitted an opposition memorandum.         (“Opp.,” ECF No. 111.)

            For the reasons set forth below, the court GRANTS

plaintiff’s Motion to Amend his complaint.




1     Unless otherwise indicated, references to documents filed on the ECF
system are to documents filed in this action, case number 16-CV-6426.
References to document filed in the second action, case number 18-CV-2842,
are indicated by “ECF/Second Action.”


                                      2
                                 BACKGROUND

I.    General Background

            The court assumes familiarity with the factual

allegations at issue in this action, as set forth in plaintiff’s

first amended complaint and discussed in detail in the court’s

March 31, 2018 order on certain defendants’ motions to dismiss.

See Motion to Dismiss Order, 2018 WL 1597393, at *1-7. 2            As

relevant here, plaintiff alleges that following his

participation in a class action lawsuit in this district (the

“Class Action”), the Fire Department of the City of New York

(“FDNY”) appointed plaintiff as a “priority hire” firefighter in

compliance with the orders of the court in the Class Action.

Id. at *2-4.    Plaintiff further alleges that immediately upon

his appointment he was subjected to humiliating, abusive, and

exclusionary treatment by his colleagues and superiors.             Id. at

*4.

            The abusive treatment to which plaintiff alleges he

was subjected reached a crescendo following plaintiff and his

company’s response to a fire on April 2, 2015.           Id. at *5.

Plaintiff alleges that while he was at the scene of the fire,

his oxygen gauge indicated that his air supply was running low,

and he consequently went back to the fire truck to refill his



2     Citations to plaintiff’s amended complaint in the Motion to Dismiss
Order are omitted throughout this Memorandum and Order.


                                      3
oxygen tank.   Id.   When defendant Curneen, who was at the time

the Captain of plaintiff’s Engine Company, learned that

plaintiff had returned to the truck, he berated plaintiff for

abandoning his post, expressing no concern regarding plaintiff’s

oxygen tank.   Id.   On plaintiff’s next date on duty, Curneen,

joined by others, continued berating plaintiff for “leaving his

position,” and “abus[ed] plaintiff” until plaintiff left the

station due to stomach pain.    Id. (internal quotation marks

omitted).

            Curneen characterized plaintiff’s stomach pain as

“stress” and ordered plaintiff to undergo a psychiatric

evaluation and undertake re-training at the FDNY Academy.     Id.

Under FDNY regulations, because of Curneen’s order to undergo a

psychiatric evaluation, plaintiff was barred from returning from

duty until he obtained a psychiatric clearance.     Id.   Plaintiff

ultimately obtained clearance, and his re-training resulted in a

finding that his abilities to perform as a firefighter were not

deficient.   Id.

            On the night of May 16, 2015, approximately three

weeks after plaintiff’s return to duty, Curneen called plaintiff

and told him that an article involving plaintiff would appear

the next day in the New York Post.    Id.   The next day, the New

York Post published an article with the headline “Firefighters

Fear Colleague Who Routinely Flees Fires” (the “Article”) in its


                                  4
print and online editions.      Id.   The Article, which plaintiff

has annexed to each complaint in this action (e.g., ECF No. 23-

1), features a picture of plaintiff enlarged from an informal

photograph of plaintiff’s Engine Company, as well as a

photograph purportedly showing plaintiff outside a burning

building.    Motion to Dismiss Order, 2018 WL 1597393, at *5.

According to the Article, the second of these photographs

depicts plaintiff “at the curb next to an FDNY vehicle while

fellow firefighters march up steps into a house engulfed in

black smoke.”    Id.

            The Article, citing “FDNY insiders” as its sources,

also identifies plaintiff by name, refers to his status as a

priority hire, and states that, according to sources, plaintiff

“managed to evade the smoke and flames” on several occasions

since his hiring.      Id.   It also states that “department members

are afraid to openly complain or criticize plaintiff, who is

Black” due to his status as a priority hire.       Id.   Further, the

Article quotes FDNY “sources” who portray plaintiff as a safety

risk and, based on disclosures about plaintiff’s medical and

personnel file, reports that plaintiff “took several days of

medical leave for stress” following the April 2, 2015 fire, and




                                      5
“several months’ medical leave after a fire in a six story

apartment building in July of 2014.”         Id. 3

            According to plaintiff, the article resulted in his

“full-throated media lynching” as an “Affirmative Action

Firefighter,” in outlets including, but not limited to, The

Daily Mail, frontpagemag.com, scallywagandvagabond.com, and

breitbart.com.     Id. at *6.    These outlets also disparaged

plaintiff, and internet postings based on the Article were met

with racist comments and threats, including gossamer-thin

suggestions that plaintiff should be killed.            Id.   The instant

action followed.

II.    The Second Action and Motion to Amend

            Plaintiff initiated the Second Action, 18-CV-2842, by

filing a complaint, naming Mannix, Kearney, McCarthy, and ten

John Does as defendants, on May 12, 2018.            (See Second Action

Complaint, ECF/Second Action No. 1.)         McCarthy answered the

complaint on July 16, 2018 (ECF/Second Action No. 16), and

Mannix and Kearney sought leave to move to dismiss in lieu of

filing an answer.     (See Mannix Pre-Motion Letter, ECF/Second

Action No. 19; Kearney Pre-Motion Letter, ECF/Second Action No.

21.)    At a pre-motion conference held on August 22, 2018


3     As discussed in greater detail in the Motion to Dismiss Order,
plaintiff alleges that he took leave following the July 2014 fire because he
sustained a serious shoulder injury, which required surgery, and that his
colleagues failed to “check on” him at the hospital and belittled his injury.
Motion to Dismiss Order, 2018 WL 1597393, at *4.


                                      6
regarding Mannix and Kearney’s proposed motions to dismiss, the

court asked plaintiff why he initiated a new action instead of

moving to amend his complaint in the instant action.

Plaintiff’s counsel indicated that the decision to initiate a

new action was based on counsel’s view that a motion to amend

might be opposed, and that the statute of limitations on

plaintiff’s claims against Mannix, Kearney, and McCarthy might

run prior to a ruling on a hypothetical motion to amend.

            The court suggested that plaintiff move to amend his

complaint in the instant action, plaintiff agreed to do so, and

the parties agreed that Mannix and Kearney’s requests for leave

to file motions to dismiss would be withdrawn without prejudice

to renewal, pending the outcome of plaintiff’s motion for leave

to amend. (See August 22, 2018 Minute Entry in Second Action;

August 22, 2018 Scheduling Order in Instant Action.)            As

contemplated by the court’s briefing schedule (see id.),

plaintiff filed the Motion to Amend and supporting papers,

including the Proposed TAC, on October 5, 2018. 4

            As relevant to plaintiff’s motion, the Proposed TAC

alleges that Mannix is an FDNY Deputy Battalion Chief, and




4     The Proposed TAC captures all causes of action plaintiff asserted in
the Second Action. Consequently, plaintiff’s filing of a third amended
complaint consistent with the terms of this Memorandum and Order and the
Motion to Dismiss Order obviates the need to maintain two separate actions,
whether consolidated or not.


                                      7
Kearney is an FDNY firefighter.        (Proposed TAC ¶¶ 16-17.) 5      Both

Mannix and Kearney were allegedly involved in an organization

named “Merit Matters” at all relevant times, with Mannix serving

as the organization’s president and Kearney serving as its vice-

president.    (Id.)   According to plaintiff, Merit Matters is “an

organization of FDNY Firefighters and Fire Officers dedicated to

opposing affirmative action in the FDNY and combatting reforms

advocated by the plaintiffs in the Class Action.”            (Id. ¶ 16;

see also id. ¶ 37 “In 2010, Defendants Mannix, Kearney, and

McCarthy formed Merit Matters, an organization of hundreds (if

not thousands) of FDNY firefighters and officers, for the

purpose of opposing integration of the FDNY.”)

            The Proposed TAC also asserts that, as part of their

efforts to “discredit and attack the remedial orders” entered in

the Class Action, Mannix and Kearney formed and participated in

a conspiracy “to unlawfully provide to a local newspaper

personal and confidential information about minorities, women,

and others who participated in the Class Action.”            (Id. ¶ 47.)

Mannix and Kearney allegedly “underst[ood] and belie[ved] that

the New York Post would publish inflammatory stories about those

minorities and thereby undercut the objectives of the Class




5     This Memorandum and Order does not address in detail the Proposed TAC’s
allegations against McCarthy because they are not relevant to Mannix and
Kearney’s opposition to the motion to amend presently before the court.


                                      8
Action and magnify and justify the backlash against the District

Court’s remedial orders.”       (Id. ¶ 48.)

            Further, plaintiff alleges that over the course of a

three-year period, “the individual [d]efendants worked together

with others inside and outside the FDNY to obtain and to

disclose information relating to priority hires to the New York

Post in order to generate a series of negative articles about

minorities who were involved in, or benefitted from, the

remedial orders.”     (Id. ¶ 50.)     The Proposed TAC attaches copies

of what plaintiff purports to be several such articles.             (See

Motion to Amend Ex. 6, ECF No. 109-6.)          According to the

Proposed TAC, Mannix used his position within the FDNY to obtain

information that Mannix then relayed to the New York Post for

inclusion in the foregoing articles, and to obtain cooperation

of subordinates “in his efforts to disclose damaging information

about women and minority candidates.”         (Proposed TAC ¶¶ 51-52,

54.) 6

            According to the Proposed TAC, Mannix and Kearney were

involved in the disclosure of information to the New York Post



6     Plaintiff also asserts that a Justice of the New York Supreme Court
wrote in a decision denying a motion to quash a subpoena that Mannix
“obtained sensitive and confidential information from a senior officer of the
FDNY’s Department of Personnel about several African-American and Hispanic
employees of the FDNY.” (Proposed TAC ¶ 54.) A review of the cited
decision, however, indicates that it does not mention Mannix (or, for that
matter, Kearney). See Houton v. Fire Dep’t City of New York, No. 10182/2014,
47 Misc. 3d 1208(A), 15 N.Y.S.3d 712, 2015 WL 1637760, *1-9 (N.Y. Sup. Ct.
Apr. 8, 2015).


                                      9
that resulted in the publication of the May 17, 2015 Article

about plaintiff.   The Proposed TAC alleges that, “[u]pon

information and belief, the reports of [plaintiff]’s post-fire

medical leave for stress mentioned in the Article were provided

to the Post by,” among others, Mannix and Kearney in violation

of federal and state laws and regulations.   (Proposed TAC ¶ 81;

see also Proposed TAC ¶¶ 76-77 (alleging, upon information and

belief, that Mannix and Kearney were “sourc[es] for the Article

who provided [plaintiff]’s personal and confidential

information,” and that Mannix “organized the other individual

[d]efendants’ involvement” in the Article’s publication).)    The

materials provided to the Post included “personal and medical

information” and photographs (id. ¶ 82), and were provided

pursuant to a “conspiracy and agreement to violate [plaintiff]’s

rights in violation of 42 U.S.C. [§§] 1981, 1983, and 1985(3).”

(Id. ¶¶ 83.)

          The Proposed TAC also alleges that “[t]elephone

records show that shortly before and after” defendant Lemonda

spoke with the author of the New York Post article, Lemonda

“spoke with Mannix [and] Kearney . . . in a flurry of calls

within three days of the Article’s publication.”   (Id. ¶ 80.)

As discussed in the Motion to Dismiss Order, plaintiff alleges




                                10
that Lemonda was one of the New York Post’s sources.            Motion to

Dismiss Order, 2018 WL 1597393, at *6. 7

                              Legal Standard

            Motions to amend a complaint are governed by Federal

Rule of Civil Procedure (“Rule”) 15.         Rule 15(a) provides where,

as here, a party cannot amend as a matter of course, “a party

may amend its pleading only with the opposing party’s written

consent or the court’s leave.”        Fed. R. Civ. P. 15(a)(2).       Leave

to amend is within the court’s discretion, Krupski v. Costa

Crociere S. p. A., 560 U.S. 538, 553 (2010), and the court

“should freely give leave when justice so requires.”            Fed. R.

Civ. P. 15(a)(2).

            In determining whether to grant leave to amend, a

district court may consider “whether allowing the amendment of

the pleading at this stage of the litigation will prejudice” the

opposing party.     Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d

229, 244 (2d Cir. 2007).       However, “[t]he court is not required

to reach the issue of prejudice.”         Myers v. Moore, 326 F.R.D.

50, 64 (S.D.N.Y. 2018) (citing Otegbade v. New York City Admin.

For Children Servs., No. 12-CV-6298(KPF), 2015 WL 851631, at *4

(S.D.N.Y. Feb. 27, 2015)).


7     The court previously concluded that the allegations regarding Lemonda
in plaintiff’s amended complaint sufficed to state claims against Lemonda for
violation of plaintiff’s rights under the New York State and New York City
Human Rights Laws, as well as under 42 U.S.C. § 1981. Motion to Dismiss
Order, 2018 WL 1597393, at *25.


                                     11
           A party seeking leave to amend under Rule 15 must

establish “that amendment is not futile, is not the product of

undue delay or bad faith, and would not overly prejudice the

non-movant.”   In re American Express Anti-Steering Rules

Antitrust Litig., No. 11-MD-2221(NGG)(RER), 2016 WL 748089, at

*4 (E.D.N.Y. Jan. 7, 2016) (citing Joinnides v. Floral Park-

Bellerose Union Sch. Dist., No. 12-cv-5682 (JS) (AKT), 2015 WL

1476422, at *15 (E.D.N.Y. Mar. 31, 2015)).   “An amendment to a

pleading is futile if the proposed claim could not withstand a

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).”

Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir.

2002) (citation omitted).

           “To survive a motion to dismiss [pursuant to Rule

12(b)(6)], a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is plausible on its face when it contains

sufficient factual content to “allow[] the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”   Id. (citing Twombly, 550 U.S. at 556).

           In applying Rule 12(b)(6), courts must generally

accept as true all allegations stated in the complaint and draw

all reasonable inferences in favor of the plaintiff.   Kassner,


                                12
496 F.3d at 237 (citations omitted).   Importantly, however, “the

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions,”

Iqbal, 556 U.S. at 678, as well as to any “legal conclusion

couched as a factual allegation.”    Papasan v. Allain, 478 U.S.

265, 286 (1986) (citations omitted).   It is also inapplicable to

“[t]hreadbare recitals of a cause of action’s elements,

supported by mere conclusory statements.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

          The plausibility requirement, however, “does not

prevent a plaintiff from pleading facts alleged upon information

and belief where the facts are peculiarly within the possession

and control of the defendant, or where the belief is based on

factual information that makes the inference of culpability

plausible.”   Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d

Cir. 2010) (internal quotation marks and citations omitted);

accord Boykin v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008).

Additionally, although “[t]he plausibility standard is not akin

to a ‘probability requirement,’” pleading “facts that are

‘merely consistent with’ a defendant’s liability” does not

suffice to establish plausibility.   Iqbal, 556 U.S. at 678

(citing and quoting Twombly, 550 U.S. at 556-57).   “A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do,’” nor will a


                                13
complaint that merely “tenders ‘naked assertions’ devoid of

‘further factual enhancement.’”    Id. (citing and quoting

Twombly, 550 U.S. at 555, 557).

          Additionally, in reviewing a proposed complaint to

determine whether leave to amend would be futile, the court may

consider documents “attached to the complaint or incorporated in

it by reference” because these documents may be considered in

adjudicating a Rule 12(b)(6) motion to dismiss.    Roth v.

Jennings, 489 F.3d 499, 509 (2d Cir. 2007).    Thus, the court may

properly consider the Article and all other attachments to the

Proposed TAC.

          Importantly, when considering the requirements of Rule

12 in the context of a futility-based objection to a Rule 15

motion, “courts need not determine futility based only on an

assessment of the proposed amendments – that is, the complaint

presented to the court for its consideration.”    Panther Partners

Inc. v. Ikanos Commc’ns, Inc., 347 F. App’x 617, 622 (2d Cir.

2009) (citation omitted); see also Kassner, 496 F.3d at 235

(directing the district court to consider “whether the proposed

amendment or different amendments to the complaint should be

allowed.” (emphasis added)).   “Instead, courts may consider all

possible amendments when determining futility,” and leave to

amend may be warranted where a plaintiff may be able to allege

additional facts that would suffice to meet the pleading


                                  14
requirements of Rule 8 and Rule 12.         Panther Partners, 347 F.

App’x at 622.

                                 Discussion

            Mannix and Kearney oppose plaintiff’s motion for leave

to file the Proposed TAC because, according to them, filing the

Proposed TAC is inconsistent with the relief plaintiff

previously requested from this court, and authorizing its filing

would unduly prejudice them.        (Opp. at 5-8.)     Additionally,

Mannix and Kearney contend that amendment would be futile, as

the Proposed TAC fails plausibly to allege claims against them

under 42 U.S.C. § 1983 (“section 1983”).          (Id. at 8-20.) 8

I.    Relief Requested and Prejudice

            Mannix and Kearney assert that the substance of

plaintiff’s Proposed TAC is not consistent with the description

of the Proposed TAC in the Motion to Amend.           More specifically,

Mannix and Kearney point out that plaintiff’s memorandum of law

states that plaintiff “seeks to add claims under [42 U.S.C. §§

1981, 1983, and 1985(c)” against Mannix and Kearney (Opp. at 6

(citing Pl. Mem. at 2)), but the Proposed TAC goes further and

seeks to assert claims under the New York State Human Rights Law

(“NYSHRL”) and New York City Human Rights Law (“NYCHRL”) against


8     Mannix and Kearney are silent as to the claims asserted in the Proposed
TAC other than the claims against them under section 1983 and the New York
State and New York City Human Rights Laws. Consequently, the court concludes
that their opposition to plaintiff’s motion for leave to amend is limited to
the claims expressly referenced in their opposition.


                                     15
Mannix and Kearney.    (Id. (citing Proposed TAC ¶¶ 110-12, 116-

19).)   According to Mannix and Kearney, because of this

discrepancy, plaintiff has not properly moved the court with

respect to the NYSHRL and NYCHRL claims, and plaintiff should

not be allowed to include these claims in any amended complaint.

(See id.)

            The court respectfully rejects this argument.   In the

Motion to Amend, plaintiff clearly requests leave to file the

Proposed TAC, which is attached as an exhibit.     Consequently,

plaintiff properly has requested leave to include claims against

Mannix and Kearney under the NYSHRL and the NYCHRL in the

Proposed TAC.    Moreover, Mannix and Kearney do not assert, much

less explain why, the NYSHRL or NYCHRL claims specifically are

futile or brought in bad faith, or would unduly prejudice them.

Consequently, the court declines to preclude plaintiff from

including the NYSHRL and NYCHRL claims against Mannix and

Kearney in an amended complaint.

            Mannix and Kearney also assert that granting the

Motion to Amend would unduly prejudice them.     (Opp. at 6-8.)

According to Mannix and Kearney, this prejudice arises because

“plaintiff has taken advantage of the [c]ourt’s leave to amend

to add additional facts based on the defendants[’] pre-motion

conference letter.”    (Id. at 7.)    Further, according to Mannix

and Kearney, “plaintiff was aware of [their] potential


                                 16
involvement in the [instant action] before he filed the second

amended complaint,” but “made the strategic choice not to follow

the proper procedure of moving the court for leave to add the

Second Action [d]efendants under Rule 15(a),” opting instead to

file the Second Action.   (Id. at 7-8.)

          Mannix and Kearney’s assertion that the addition of

factual allegations based on their pre-motion conference letters

prejudices them is without merit.      “A fundamental purpose of a

pre-motion conference is to discuss potential defects in

pleadings and to obviate successive pleadings.”     DigitAlb, Sh.a

v. Setplex, LLC, 284 F. Supp. 3d 547, 557 (S.D.N.Y. 2018).     If

federal court plaintiffs were barred from re-pleading with their

eyes open to potential pleading defects raised in connection

with a pre-motion conference, the foregoing “fundamental

purpose” of a pre-motion conference could not be fulfilled.

Following from the foregoing, plaintiff’s actions in revising

the Proposed TAC to address potential pleading defects represent

the pre-motion conference mechanism working precisely as it

should, rather than an effort by plaintiff to obtain an unfair

advantage over his adversaries.

          The court also rejects Mannix and Kearney’s argument

that plaintiff should now be precluded from moving for leave to

amend under Rule 15 because he previously chose to file a

separate action against them.   Mannix and Kearney offer no


                                  17
authority for the proposition that by filing a new action,

rather than seeking leave to amend, plaintiff proceeded

improperly or waived his rights to seek leave to amend his

complaint in the instant action under Rule 15.   Plaintiff is now

moving under Rule 15, and even if the Motion to Amend were

denied, plaintiff’s complaint against Mannix and Kearney in the

Second Action would be unaffected and remain pending.   Moreover,

in such a scenario, the court would readily grant plaintiff

leave to amend the Second Action complaint to address purported

defects identified by Mannix and Kearney.   Consequently, the

court declines to preclude plaintiff from pleading additional

facts in an amended complaint in response to the issues raised

in Mannix and Kearney’s pre-motion conference letters in the

Second Action, or based on Mannix and Kearney’s contention that

plaintiff should have previously moved for leave to amend under

Rule 15.

II.   Futility

           Mannix and Kearney also contend that plaintiff should

not be allowed to amend his complaint to assert claims against

them under section 1983 because amendment would be futile.

Thus, the court must determine whether the Proposed TAC in its

present form, or with any possible amendments, suffices to state

a claim under section 1983.   See Panther Partners, 347 F. App’x




                                18
at 622 (“[C]ourts may consider all possible amendments when

determining futility.”).

          Section 1983 imposes liability on any person who

deprives another of the “rights, privileges, or immunities

secured by the Constitution and laws” of the United States under

color of law, 42 U.S.C. § 1983, but does not itself create any

substantive rights.   Albright v. Oliver, 510 U.S. 266, 271

(1994) (citation omitted).   “In order to maintain a section 1983

action, two essential elements must be present: (1) the conduct

complained of must have been committed by a person acting under

color of state law; and (2) the conduct complained of must have

deprived a person of rights, privileges, or immunities secured

by the Constitution or laws of the United States.”   Pitchell v.

Callan, 13 F.3d 545, 547 (2d Cir. 1994) (citations omitted).

Additionally, a plaintiff must establish a defendant’s “personal

involvement . . . in alleged constitutional deprivations [a]s a

prerequisite to an award of damages under [section] 1983.”

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting

Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.

1991)).

          Mannix and Kearney do not dispute that plaintiff has

sufficiently pleaded that he was deprived of his “rights,

privileges, or immunities secured by the Constitution or laws of

the United States.”   Pitchell, 13 F.3d at 547 (citation


                                19
omitted).    As the court concluded in the Motion to Dismiss

Order, plaintiff’s allegations regarding the publication of the

New York Post Article, and Lemonda’s actions and motivations in

providing information for use in the Article, suffice to allege

a violation of plaintiff’s rights under 42 U.S.C. § 1981

(“section 1981”), which provides that

        [a]ll persons within the jurisdiction of the
        United States shall have the same right in every
        State and Territory to make and enforce
        contracts, to sue, be parties, give evidence, and
        to the full and equal benefit of all laws and
        proceedings for the security of persons and
        property as is enjoyed by white citizens.

42 U.S.C. § 1981(a); Motion to Dismiss Order, 2015 WL 1597393,

at *17-19.

            The court also granted plaintiff leave to replead his

section 1981 claim against certain defendants as a claim under

section 1983, alleging a violation of his rights under section

1981.   Id. at *25.

            Mannix and Kearney contend, however, that plaintiff’s

proposed section 1983 claims against them are futile because

plaintiff has not pleaded, and cannot plead, that they were

personally involved in any deprivation of plaintiff’s rights

(Opp. at 9-16), or that they acted under color of state law.

(Id. at 17-20.)   The court respectfully disagrees.




                                 20
     A.   Personal Involvement

          As noted above, the Proposed TAC alleges, on

information and belief, that Mannix and Kearney, in violation of

federal and state laws and regulations, provided information to

the New York Post in connection with the Article, and were among

the Article’s sources.   (See Proposed TAC ¶¶ 81 (“Upon

information and belief, the reports of [plaintiff]’s post-fire

medical leave for stress mentioned in the Article were provided

to the Post by . . . Paul Mannix[] [and] Joseph Kearney . . . in

violation of . . . federal and state laws and regulations.”),

76-77 (alleging, upon information and belief, that Mannix and

Kearney were “sourc[es] for the Article who provided

[plaintiff]’s personal and confidential information,” and that

Mannix “organized the other individual [d]efendants’

involvement” in the Article’s publication).)   Additionally,

based on telephone records, the Proposed TAC alleges that

defendant Lemonda, another alleged source for the New York Post

Article, “spoke with Mannix [and] Kearney . . . in a flurry of

calls within three days of the [New York Post] Article’s

publication.”   (Id. ¶ 80.)

          As the court noted in the Motion to Dismiss Order,

“[t]he Twombly plausibility standard . . . does not prevent a

plaintiff from pleading facts alleged upon information and

belief where the facts are peculiarly within the possession and


                                 21
control of the defendant, or where the belief is based on

factual information that makes the inference of culpability

plausible.”   2018 WL 1597393, at *8 (quoting Arista Records, 604

F.3d at 120 and citing Boykin, 521 F.3d at 215).    Here, in

addition to alleging Mannix and Kearney’s involvement “upon

information and belief,” the Proposed TAC alleges with

specificity that Mannix and Kearney were regularly in contact

with Lemonda at and around the time of the New York Post

Article’s publication.    (Proposed TAC ¶ 80.)   Plaintiff has also

alleged a purported motive for Mannix and Kearney’s alleged

actions: their hostility to the Class Action and to “priority

hires.”   (See Proposed TAC ¶¶ 37-44.)   Further, the court

determined that plaintiff sufficiently stated a claim under

section 1981 based on plaintiff’s contention that Lemonda was a

source for the article.   Motion to Dismiss Order, 2018 WL

1597393, at *17-19.

           Based on the foregoing, and without deciding whether

the allegations in the Proposed TAC suffice to state a claim

under Rule 12, the court concludes that the purported lack of

allegations of personal involvement does not render futile

plaintiff’s request to file an amended complaint seeking to

assert section 1983 claims against Mannix and Kearney.    At a

minimum, based on the allegations in the Proposed TAC, it

appears that plaintiff may be able to further support the


                                 22
allegations in the Proposed TAC to allege facts that would

establish Mannix and Kearney’s personal involvement.

Consequently, the court will not deny plaintiff’s motion for

leave to amend as futile for inability to plead Mannix and

Kearney’s personal involvement.    Further, plaintiff may plead

additional facts regarding Mannix and Kearney’s purported

personal involvement in his third amended complaint.

     B.   “Under Color of Law”

          Mannix and Kearney also assert that the Proposed TAC

fails to sufficiently allege that they acted “under color of

law” in purportedly depriving plaintiff of his federal rights,

and that granting leave to amend is therefore futile.    Again

without deciding whether plaintiff’s Proposed TAC sufficiently

states a section 1983 claim against Mannix and Kearney, the

court disagrees.

          The Proposed TAC expressly alleges that Mannix and

Kearney are FDNY employees, and specifically that Mannix is a

Deputy Battalion Chief, and Kearney is a firefighter.    (Proposed

TAC ¶¶ 16-17.)   These allegations alone suggest that amendment

of plaintiff’s complaint to allege section 1983 claims against

Mannix and Kearney would not be futile for inability to allege

that they acted under color of law, as “[s]tate employment is

generally sufficient to render the defendant a state actor.”




                                  23
West v. Atkins, 487 U.S. 42, 49 (1988) (quoting Lugar v.

Edmondson Oil Co., 457 U.S. 922, 935 n.18 (1982)).

          Moreover, according to the Proposed TAC, Mannix

allegedly availed himself of his position as a Deputy Battalion

Chief to obtain cooperation from subordinates and damaging

information regarding priority hire firefighters that Mannix

then provided to the New York Post.    (Proposed TAC ¶¶ 51-52.)

Additionally, as noted herein and discussed in the Motion to

Dismiss order, the New York Post Article identified its sources

as “FDNY” sources, and the sources discussed plaintiff’s

performance as an FDNY firefighter, and medical leave in

disparaging terms.    See Motion to Dismiss Order, 2018 WL

1597393, at *5.   Thus, the Proposed TAC, which references the

Article, indicates a connection between the sources’ actions in

providing information for the Article and their government

employment.   Further, as discussed at length in the Motion to

Dismiss order, plaintiff has sufficiently alleged that the

disclosures made to the New York Post constitute a violation of

his federal rights.    E.g., id. at *17-19 (explaining denial of

Lemonda’s motion to dismiss plaintiff’s section 1981 claim

against him).

          The Proposed TAC’s allegations regarding Mannix and

Kearney, as well as the Article’s clear indication of a

connection between its sources’ government employment and their


                                 24
disclosure of information for the Article, at a minimum indicate

that plaintiff may be able to allege further facts that would

establish that Mannix and Kearney acted under color of law.

Consequently, the court concludes that amendment of the

plaintiff’s complaint to include section 1983 claims against

Mannix and Kearney would not be futile for inability to allege

that they acted “under color of law.”     Additionally, plaintiff

may include in his third amended complaint additional facts in

support of his contention that Mannix and Kearney were state

actors in undertaking their challenged actions.



                            Conclusion

           For the foregoing reasons, the Motion to Amend is

GRANTED.   Plaintiff is respectfully directed to file a Third

Amended Complaint as a separate docket entry within seven (7)

days of the entry of this order.     As discussed herein, plaintiff

may include additional factual allegations to establish that

defendants Mannix and Kearney were personally involved in

depriving him of his federal rights, and that they acted “under

color of law.”   Additionally, the parties are respectfully

directed to file a joint letter to the court stating how they

intend to proceed in this action and in 18-CV-2842 within

fourteen (14) days.   Plaintiff is urged to seriously consider




                                25
dismissing the Second Action, 18-CV-2842, or to explain in the

joint letter why it is necessary to maintain the Second Action.

SO ORDERED.

Dated:    October 24, 2018
          Brooklyn, New York

                               ___________/s/_______________
                               Hon. Kiyo A. Matsumoto
                               United States District Judge




                                26
